DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson et. al. (US 2013/0182563 A1).
Regarding Claim 15, Johannsson discloses an access network device (Fig. 3 302 Para 39 “base station” “eNodeB” corresponds to access network device), comprising:
a transceiver (Fig. 3 323 Transceiver Para 39) configured to receive a connection recovery request message sent by a terminal device (Abstract “An enhanced connection recovery” Fig. 13 1301 UE is Connected 1302 RLF 1304 RRC Reestablishment Request Fig. 17 701 Para 61 69 The “RRC Reestablishment Request” corresponds to connection recovery request message, the “User Equipment (UE)” corresponds to the terminal device.  The terminal device is connected, experiences a Radio Link Failure (RLF) and sends a Radio Resource Control (RRC) Reestablishment Request to recover a connection with the Radio Access Network (RAN)), the connection recovery request message comprising network node information (Para 61 “The RRC Para 69 “eNB1” corresponds to the network node and the “indication of eNB1” corresponds to network node information indicating the network node) and the connection recovery request message being used for the terminal device to request for recovering or establishing a connection with the access network device (Fig. 13 1304 RRC Reestablishment Request Fig. 17 1701 Para 61 69  The “evolved Node Bs (eNBs)” correspond to access network devices);
a processor (Fig. 3 322 Processor Para 39) configured to: determine a network node according to the network node (Fig. 13 1305 Fig. 17 1702 Para 61 “in step 1305, eNB2 uses an RLF indication as a request for the UE context from eNB1 via X2 interface” Para 69 “In step 1702, the target base station transmits an RLF indication to the serving base station. The RLF indication…contains a UE context request”  eNB2 determines eNB1 from the RRC Reestablishment Request sent by the terminal device and sends a context request to eNB1)
Regarding Claim 16, Johansson discloses the network node information is an identifier of the network node (Para 61 “The RRC reestablishment request message indicates to eNB2 that the UE is from eNB1” Para 69 “The RRC reestablishment request indicates to the target base station that the UE is from a serving base station” The “indication of eNB1/serving base station” identifies a specific network node and therefore is an identifier of that specific network node)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et. al. (US 2013/0182563 A1) in view of Das (US 2017/0019820 A1).
Regarding Claim 1, Johansson discloses a method for acquiring context configuration information (Fig. 13, Fig. 17), comprising:
determining, by a terminal device, a connection recovery request message (Abstract “An enhanced connection recovery” Fig. 13 1301 UE is Connected 1302 RLF 1304 RRC Reestablishment Request Para 61 The terminal device is connected, experiences a Radio Link Failure (RLF) and sends a Radio Resource Control (RRC) Reestablishment Request to recover a connection with the Radio Access Network (RAN).  The “RRC Reestablishment Request” corresponds to connection recovery request message, the “User Equipment (UE)” corresponds to the terminal device, and inherently the connection recovery request message must be “determined” before it can be sent), the connection recovery request message being used for the terminal device to request for recovering or establishing a connection with an access network device (Fig. 13 1304 RRC Reestablishment Request Para 61  The “evolved Node Bs (eNBs)” correspond to access network devices), the connection recovery request message comprising network node information, the network node information being used to Para 61 “The RRC reestablishment request message indicates to eNB2 that the UE is from eNB1, and the UE would like to connect to eNB2 due to poor radio link quality”  “eNB1” corresponds to the network node and the “indication of eNB1” corresponds to network node information indicating the network node), and the terminal device being within the coverage of the network node (Para 61  The UE is within coverage of eNB1 but now has poor radio link quality); and
sending, by the terminal device, the connection recovery request message to the access network device (Fig. 13 1304 RRC Reestablishment Request Para 61)
Das discloses something Johansson does not explicitly disclose: the network node storing context configuration information of all terminal devices within coverage of the network node (Para 94 “The base stations (e.g., eNB) may store the UE context information associated with each active UE”)
Therefore it would have been obvious to one skilled in the art at the invention was filed to determine, by a terminal device, a connection recovery request message, the connection recovery request message being used for the terminal device to request for recovering or establishing a connection with an access network device, the connection recovery request message comprising network node information, the network node information being used to indicate a network node, the network node storing context configuration information of all terminal devices within coverage of the network node, and the terminal device being within the coverage of the network node; and send, by the terminal device, the connection recovery request message to the access network device.  The motivation is to perform successful RRC reestablishment   as taught by Johansson (Para 5).
Regarding Claim 2, Johansson discloses the network node information is an identifier of the network node (Para 61 “The RRC reestablishment request message indicates to eNB2 that the UE is from eNB1”  The “indication of eNB1” identifies a specific network node and therefore is an identifier of that specific network node)
Regarding Claim 10, Johansson discloses a terminal device (Fig. 3 301 Para 39), comprising:
a processor (Fig. 3 312 Processor Para 39-40), configured to determine a connection recovery request message (Abstract Fig. 13 1301 UE is Connected 1302 RLF 1304 RRC Reestablishment Request Para 61 “RRC Reestablishment Request”), the connection recovery request message being used for the terminal device to request for recovering or establishing a connection with an access network device (Fig. 13 1304 RRC Reestablishment Request Para 61  “eNB”), the connection recovery request message comprising network node information, the network node information being used to indicate a network node (Para 61 “eNB1” “indication of eNB1”), and the terminal device being within the coverage of the network node (Para 61); and
a transceiver (Fig. 3 312 Processor Para 39-40) configured to send the connection recovery request message to the access network device (Fig. 13 1304 RRC Reestablishment Request Para 61)
Das discloses the network node storing context configuration information of all terminal devices within coverage of the network node (Para 94)
Regarding Claim 11.
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et. al. (US 2013/0182563 A1) in view of Das (US 2017/0019820 A1) and in further view of Marsan et. al. (US 2010/0056141 A1).
Regarding Claim 3, the combination of Johansson ad Das discloses the method of claim 1.
Marsan discloses something neither Johansson nor Das explicitly discloses: the network node information comprises an identifier of a paging region where the terminal device is located, and there is a correspondence between the paging region and the network node (Abstract Fig. 1 108 Paging Controller Para 15 “a mobile station receives one or more entity identifications for an entity…The entity can be…the paging controller for the network… the mobile station performs a re-entry procedure…wherein the re-entry procedure includes sending a message…indicating…the entity identifications” Para 16 17 21 23   There is a one-to-one correspondence between the paging controller and the paging region, thus the identities of the paging controller correspond to the identifier of the paging region)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the network node information to comprises an identifier of a paging region where the terminal device is located, and there is a correspondence between the paging region and the network node.  The motivation is to obtain context information of the terminal device as taught by Marsan (Para 3).
Regarding Claim 4, Marsan discloses receiving, by the terminal device, the network node information sent by the network node (Abstract “The method includes 
Regarding Claim 12, the combination of Johansson and Das discloses claim 12 as explained in claims 3 and 10.
Regarding Claim 13, the combination of Johansson and Das discloses claim 132 as explained in claims 4 and 10.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et. al. (US 2013/0182563 A1) in view of Das (US 2017/0019820 A1) and in further view of Lim et. al. (US 2005/0288028 A1)
Regarding Claim 5, the combination of Johansson and Das discloses the method of claim 1.
Johansson discloses eNB1 is a serving base station (Para 69)
Lim discloses something neither Johansson nor Das explicitly discloses:  the network node is an anchor access network device (Para 8 “an anchor base station (a serving base station currently providing a service to the MS).”)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the network node to an anchor access network device or a core network device.  The motivation is to perform successful RRC reestablishment   as taught by Johansson (Para 5).
Regarding Claim 14, the combination of Johannsson, Das and Lim discloses claim 14 as explained in claims 5 and 10.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson et. al. (US 2013/0182563 A1) in view of Marsan et. al. (US 2010/0056141 A1).
Regarding Claim 17, Johansson discloses the access network device of claim 15.
Marsan discloses something Johansson does not explicitly disclose: the network node information comprises an identifier of a paging region where the terminal device is located, and there is a correspondence between the paging region and the network node (Abstract Fig. 1 108 Paging Controller Para 15 “a mobile station receives one or more entity identifications for an entity…The entity can be…the paging controller for the network… the mobile station performs a re-entry procedure…wherein the re-entry procedure includes sending a message…indicating…the entity identifications” Para 16 17 21 23   There is a one-to-one correspondence between the paging controller and the paging region, thus the identities of the paging controller correspond to the identifier of the paging region)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the network node information to comprise an identifier of a paging region where the terminal device is located, and the processor to be specifically configured to: determine the network node corresponding to the paging region according to the network node information and a correspondence between the paging region and the network node.  The motivation is to obtain context information of the terminal device as taught by Marsan (Para 3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson et. al. (US 2013/0182563 A1) in view of Das Lim et. al. (US 2005/0288028 A1)
Regarding Claim 18, Johansson discloses the access network device of claim 15.
Para 69)
Lim discloses something Johansson does not explicitly disclose:  the network node is an anchor access network device (Para 8 “an anchor base station (a serving base station currently providing a service to the MS).”)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the network node to an anchor access network device or a core network device.  The motivation is to perform successful RRC reestablishment   as taught by Johansson (Para 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463